Citation Nr: 0532575	
Decision Date: 12/02/05    Archive Date: 12/21/05	

DOCKET NO.  05-02 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disorder, to include schizophrenia, variously 
diagnosed.

ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from May 1977 to May 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the VARO 
in Cleveland, Ohio, that denied entitlement to the benefits 
sought.  




FINDINGS OF FACT

1.  VA has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the appeal.

2.  There is no competent evidence of a nexus between any 
current psychiatric disability, including schizophrenia, 
variously diagnosed, and the veteran's active service.  


CONCLUSION OF LAW

Service connection for a chronic acquired psychiatric 
disorder, to include schizophrenia, is not warranted.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 
38 C.F.R. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  This law redefines the obligations of VA with respect 
to the duty to assist, and imposes on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001, and they apply to most 
claims for benefits received by VA on or after November 9, 
2000, as well as any claim not decided as of that date.  
38 C.F.R. §§ 3.102, 3.156, 3.159 and 3.326 (2005).  

The Board finds that VA has complied with the notice and duty 
to assist provisions of the VCAA in this case, in that the 
veteran has been advised of information required to 
substantiate his claim for service connection.  

In a March 2004 communication, the RO advised the veteran of 
the evidence needed to substantiate his claim and explained 
what evidence VA was obligated to obtain or assist him in 
obtaining and what evidence and information the veteran 
himself was to provide.  In addition, the May 2004 rating 
decision and the December 2004 statement of the case informed 
the veteran of the notice and assistance provisions of the 
VCAA.  Therefore, the Board finds that the RO has provided 
the notice required by the VCAA.  38 U.S.C.A. § 5103(a).  See 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) has held that VCAA notice must be provided before the 
initial unfavorable determination by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  In this case, the 
VCAA notice was provided by communication dated in March 
2004, two months before the May 2004 rating decision.  

Also, in Pelegrini, the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) must also 
conform to 38 C.F.R. § 3.159(b) (1) and request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Pelegrini, 18 Vet. App. 120.  

In this case, although the VCAA notice letter to the veteran 
in March 2004 did not specifically contain this request, the 
Board finds that the veteran was otherwise fully notified of 
the need to give to VA any evidence pertaining to his claim.  
The letter specifically told the veteran what the evidence 
had to show to support his claim.  He was told what evidence 
had been received by VA, what evidence VA was responsible for 
obtaining, and how he could help VA.  In this case, 
therefore, the Board finds no indication of any defective 
notice that might be prejudicial to the veteran.  See 
Sutton v. Brown, 9 Vet. App. 553 (1996); 38 C.F.R. § 20.1102 
(harmless error).  

Pertinent Law and Regulations

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be permitted on a presumptive basis 
with evidence of a definite diagnosis of schizophrenia 
manifested to a compensable degree (10 percent) or more 
within one year after discharge from active service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).  

In order to establish service connection, a claimant must 
generally submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain 
circumstances, lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
an inservice disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

A determination as to whether these requirements are met is 
based on an analysis of all the evidence of record, and an 
evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of a matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  


Analysis

A review of the service medical records is without reference 
to complaints or findings indicative of the presence of a 
chronic acquired psychiatric disorder, including 
schizophrenia.  

The initial medical documentation regarding the presence of 
psychiatric symptomatology is the report of private 
hospitalization in December 1996.  The veteran was described 
as having a history of schizophrenia.  He was in the process 
of changing his medication and decompensated.  He was given a 
diagnosis at that time of undifferentiated schizophrenia.

Additional medical evidence includes the report of outpatient 
counseling in January 1997 at a private facility.  Reference 
was made to the veteran having a long history of 
schizophrenia.  His illness had been characterized by 
persistent auditory hallucinations, delusional thinking, 
tangentiality, ideas of reference, and feelings of 
inadequacy.  In addition to the December 1996 
hospitalization, notation was made that he had been 
hospitalized previously in 1988.  Axis I diagnoses were 
continuous undifferentiated schizophrenia and rule out gender 
identity disorder.  

Also of record are reports of evaluation at a private 
facility in 2003.  In a discharge summary report from 
outpatient consultation dated in December 2003, the veteran 
was given an Axis I diagnosis of schizoaffective disorder.  
No reference was made to the etiology of the disorder.  

Based on a longitudinal review of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim.  The medical evidence of record does not document 
the presence of schizophrenia until a time many years 
following service discharge.  The medical evidence that is of 
record with regard to treatment and evaluation of the 
veteran's psychiatric status does not contain any indication 
that the veteran's service was or is responsible for his 
current psychiatric difficulties.  

The veteran's own assertions, offered without the benefit of 
medical educational training, that he has psychiatric 
problems at the present time related to his active service do 
not constitute competent evidence.  The Court has held that 
when the determinative question is one of medical causation 
or diagnosis, only those specialized in medical knowledge, 
training, or experience are competent to opine as to the 
medical evidence of record.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  In view of the foregoing, the Board 
finds that service connection for a chronic acquired 
psychiatric disorder, including schizophrenia, is not in 
order.  


ORDER

Service connection for a chronic acquired psychiatric 
disability, to include schizophrenia, is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


